Hill, C. J.
(After stating the facts.)
The plaintiffs denominate the suit one for damages for breach, of contract, hut the allegations clearly show that the real character-of the suit is that of an action for damages arising from a breach of a public duty imposed upon the defendants by a rule of the railroad commission, and to recover the amount of damages fixed by the commission for the violation of the rule. The only measure-of damages set out is that fixed by the railroad commission for the violation of its rule. It is an elementary principle that the nature of an action is to be determined by its allegations, and not by the nomenclature of the plaintiff. Following the decision of this court in the case of Pennington v. Douglas, Augusta & Gulf Railway Co., 3 Ga. App. 665 (60 S. E. 485), we think the suit is clearly one for damages resulting fyom a breach of a public duty by the defendants. See also A., K. & N. Railway Co. v. Shippen, 126 Ga. 784 (55 S. E. 1031). Justices’ courts in this State have no jurisdiction of this class of cases. Civil Code, §4068. It there*716fore follows that the judgment overruling the certiorari must be affirmed. S., F. & W. Railway Co. v. Snider, 1 Ga. App. 14 (57 S. E. 898); Western Union Tel. Co. v. Cooper, 2 Ga. App. 376 (58 S. E. 517); A., K. & N. Railway Co. v. Shippen, supra.

Judgment affirmed.